         Case 2:12-cr-00549-ER Document 61 Filed 01/22/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA            :     CRIMINAL ACTION
                                    :     NO. 12-00549
    v.                              :
                                    :
DAVID RAMOS                         :
                                    :

                                    ORDER

            AND NOW, this 22nd day of January, 2021, after

considering Defendant’s Motion under 28 U.S.C. § 2255 (ECF No.

53) and his Motion and Request for Appointment of Counsel (ECF

No. 55) and the Responses thereto (ECF Nos. 57, 58), it is

hereby ORDERED that Defendant’s Motions (ECF Nos. 53, 55) are

DENIED for the reasons set forth in the accompanying memorandum.




            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.
